United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51320



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus


KEVIN WILLIAMS,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                         (SA-01-CR-310-1)
                       --------------------

Before WIENER, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Kevin Williams was convicted on a charge

of conspiracy to possess with intent to distribute more than five

kilograms of cocaine, in violation of 21 U.S.C. § 846.          He was

subsequently sentenced to serve 151 months imprisonment to be

followed by five years supervised release; and he was also ordered

to pay a special assessment.     On appeal, Williams contests the

sufficiency of the evidence to support his conspiracy conviction,

and contends that the district court wrongfully enhanced his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sentence for obstruction of justice under § 3C1.1 of the Sentencing

Guidelines and wrongfully denied a reduction under the “safety

valve” provision of Guideline § 5C1.2.

     We have carefully reviewed the record on appeal as well as the

facts   and   applicable   law   advanced   by   the   parties   in   their

respective appellate briefs and their arguments before this panel.

As a result, we are convinced that the evidence presented to the

jury was more than sufficient to support a finding of guilt beyond

a reasonable doubt on the conspiracy charge; and we are equally

convinced that the sentencing court committed no reversible error

in enhancing Williams’s sentence for obstruction of justice and in

denying him a 2-level reduction under the safety valve provision of

the Guidelines.    Williams’s conviction and sentence are, in all

respects,

AFFIRMED.